Exhibit 10.8 BRAZOS COUNTY, TEXAS AUSTIN CHALK ASSIGNMENT OF OVERRIDING ROYALTY INTERESTS THIS ASSIGNMENT OF OVERRIDING ROYALTY INTERESTS (this “Assignment”), effective as of December 1, 2013, at 7:00 a.m., Central Standard Time (the “Effective Time”), is from Hop-Mar Energy, L.P., a Texas limited partnership (“Assignor”), to Core Resource Management, Inc., a Nevada corporation (“Assignee”). Assignment and Conveyance For and in consideration of $10.00 and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Assignor does hereby bargain, sell, transfer, assign and convey to Assignee, subject to the limitation hereinafter described, the overriding royalty interest currently owned by it under the Oil, Gas and Mineral Leases described in Annex “A” attached hereto and incorporated herein by reference for all purposes (the “Leases”), but only to the extent that such overriding royalty interest relate to the oil, gas and other minerals produced and saved by virtue of the Leases from the Austin Chalk geological formation in the producing wells in the Bryan (Austin Chalk) Pooled Unit [American Petroleum Institute Nos. 42.041.30825, 42.041.30925, 42.041.30686, 42.041.30647 and 42.041.30921] and the Groesbeck 1H Well Unit [API No. 42.041.31977] (it being the intent of the Assignor to convey to Assignee only rights in the Austin Chalk geological formation in the producing wells in said Units). TO HAVE AND TO HOLD the interest in the Leases herein conveyed, together with all rights, privileges and appurtenances in any way belonging or pertaining thereto, unto Assignee, its successors and assigns, forever. Assignor hereby warrants and represents that (i) Assignor is the lawful owner of the interest in the Leases herein conveyed; (ii) Assignor has not previously conveyed, mortgaged or hypothecated the interest in the Leases herein conveyed; and (iii) Assignor will warrant and defend title to the interest in the Leases herein conveyed against the lawful claims and demands of the persons claiming by, through or under Assignor, but not otherwise. Assignor shall execute, acknowledge and deliver to Assignee, upon reasonable request and without further consideration, any additional instruments and documents and take such other and further acts as may be necessary to fully and effectively grant, convey, and assign the interest in the Leases herein conveyed to Assignee, and its successors and assigns. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] Signature To evidence the binding effect of the foregoing, Assignor has caused this Assignment to be executed by its general partner this 26 day of November, 2013, but effective as of the Effective Time. HOP-MAR ENERGY, L.P. By: Hop-Mar Management, Inc. Its General Partner By: David T. Martineau, President STATE OF TEXAS § § COUNTY OF BRAZOS § This instrument was acknowledged before me on this 26 day of November, 2013 by David T. Martineau, the President of Hop-Mar Management, Inc., who is the general partner of Hop-Mar Energy, LP, in the capacity therein stated and for the purposes and consideration therein expressed. Notary Public in and for the State of Texas My commission expires: 6/8/16 2 ANNEX “A” TO ASSIGNMENT OF OVERRIDING ROYALTY INTERESTS ATTACHED 3 BRYAN (AUSTIN CHALK) POOLED UNIT All leases within the boundaries of the Bryan (Austin Chalk) Pooled Unit as described in Pooled Unit Agreement effective November 1, 1990, and recorded in Volume 1394, Page 50, Official Records of Brazos County, Texas Wells as follows: Well Name Well No. County State API No. BACU 36H Brazos Texas BACU 15H Brazos Texas BACU 38H Brazos Texas BACU 67H Brazos Texas BACU 17H Brazos Texas Page 1 EXHIBIT A TO POOLED UNIT AGREEMENT BRYAN (AUSTIN CHALK) POOLED UNIT BRAZOS COUNTY, TEXAS TRACT AND TRACT PARTICIPATIONS Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % 1 T.A.M.U.S. B-3 Unit 2 T.A.M.U.S. B-2 Unit 3 T.A.M.U.S. B-4 Unit 4 T.A.M.U.S. B-l Unit 5 VillaWest Unit Amended Amended Amended 6 Walter Nunn Unit #1 7 D.M.C. Corp. #1 Unit Amended 8 D.M.C. Corp. #2 Unit Amended 9 S. Boyce #1 Unit 10 Bryan Municipal Golf Course Unit # 1 11 Bryan Municipal Golf Course Unit #2 12 International Shoe Company Oil Unit #l 13 L. Leo #1 Unit 82 Page 2 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % 14 Bryan Municipal Golf Course Unit #3 15 Suber # 1 Unit 16 Smythe # 1 Unit 17 Frontier #1 Unit 18 Trant #1 Unit 27 19 Harper #1 Unit 20 Bowie #1 Unit 21 Cheapside #1 Unit 22 Westside #1 Unit 23 Cotton Compress #1Unit 24 Oak Grove #1 Unit 70 25 Lopez #1 Unit Amended 26 L. A. Wolfe #1 Unit 27 Sharon Smith Unit #1 Amended 28 Parkway #1 Unit 29 Midwest Video #1 Oil Unit 15 Amended 30 Allen Unit #1 50 31 Allen #1 Unit 32 Lyons Fee Unit II Amended Amended 52 Page 3 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % 33 Lyons Fee Unit I Amended Amended Amended 34 Lyons Fee Unit III Amended 78 35 Austin High School #1 Unit 36 Perkins-Yager Unit #4 37 Briarcrest Country Club Unit #1 38 Perkins-Yager #1 Unit 39 Perkins-Yager #2 Unit 40 Phillips #1 Unit 41 Polly Ranch #2 Unit 42 Polly Ranch Estates, Inc. Unit #1 43 William E. Nash #1 Unit Corrected 44 Land Equities #1 Unit 90 45 Cromeens #1 Unit 46 Maria Pults Oil Unit #1 99 Amended 0 .843591 47 Lucy Harrison Oil Unit #1 48 Candy Hill #1 Unit 49 Allen Forest #1 Unit Amended 50 Doris B. Todd [Woodbine] Unit 51 Chatham Oil Unit #1 Page 4 Recording Info for Units , Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % 52 Ercanbrack-Rambo Unit #1 53 H. E. Watson Oil Unit # 1 54 Siegert Oil Unit #1 92 Amended 55 H. J. Gentry Unit #1 56 Ezell Oil Unit #1 Amended 0. 927920 57 Perkins-Yager Unit #3 Amended 58 Becker-Duncan #1 Unit Amended 59 C. W. Moody #1 Unit Amended 60 S. Cole #1 Unit 61 Wheeler Unit No. VI 62 Wheeler Unit #5 63 Connor-Wheeler Oil Unit #1 64 Wheeler Unit #4 65 J. C. Raborn #1 Unit 42 66 Wheeler Unit #3 67 Wheeler Unit I 68 R. H. Harrison Oil Unit #1 60 Amended 50 69 Sam Rizzo Oil Unit# 2 70 Trailite, Inc., Unit #1 14 Amended Amended Page 5 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % 71 Pate Oil Unit #1 Corrected 7 72 Annie Beeler #1 Unit 73 John D. Hicks #1 Unit 74 Bert Wheeler Oil Unit #1 Corrected 75 D.S. & M.J. Carrabba Unit #1 Amended Corrected and restated 76 Henry C. McQuaide #1 Unit 78 Corrected Corrected Amended (2) 77 Patranella Oil Unit #1 Amended Corrected 78 Texas General Properties Unit #1 Corrected 79 Noon Curlee Unit #1 80 Gooseneck Trailer Oil Unit #1 Corrected 15 81 J. Ponzico #1 Unit 82 John E. Marino #1 Unit 83 Marden Labs Unit #l 84 Frank L. Patranella “B” Unit 32 85 Pults Unit 1 Amended (2) 86 Pults Unit II Page 6 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % 87 Frank L. Patranella “A” Unit 26 88 M. J. Triolo Oil Unit #1 539 513 Amended 89 Degelia # 1 Unit 90 Goodman Oil Unit #1 91 L. C. Nuche #1 Unit 92 Philipello Oil Unit #1 493 175 Amended 93 Woodville Development Corp. # 1 Unit 94 S. T. Yeager #1 Unit 95 Locke Unit #l 96 Peter Scott Unit # 1 97 P. M. Grant “A”Unit 98 Dooley Unit # 2 99 Dooley Unit # 1 Lipscomb Unit # 1 Charles Patranella # 2 Unit 23 Ransom Unit #2 48 Fisher Unit #1 Dalio #1 Unit 64 E. M. Dansby # 2 Unit P. M. Grant #2 Unit Charles Patranella Unit 23 Smith “B” Unit 31 Page 7 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Dukes Unit #1 Dylan W. #1 Unit Kosarek #1 Unit Cockrell Oil Unit #1 Henry B. & Fannie Ransom Vera L. & Donald S. Foster 88 City of Bryan City of Bryan Eugene White Joe A. Restivo Sigmor Corporation 74 Social Tie Lodge 13 Bettie Wilson 28 Linda & Richard Lara 16 S&E B.W.O.C., Inc. 70 Dominic Fazzino H. P. Dansby, Jr. Linda & Bobby Rosas Jose Montemayor 50 Pearlie Mae Dickson 86 Frank Lara Page 8 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Martin Arredondo August A. Fridel 97 Raymond Fickey 80 35 Jeremiah Smith 58 Leona Guerrero Johnny Robertson Gloria Hawkins 14 Julius Fair 70 70 B.W.O.C., Inc. 87 Ruth Carter Ardella Harris 62 Joe Ransome Sarah Fisher Charity Day S&E Ray W. & Eddie Mae McDade John B. & Lucille Dougherty Guy P. Bittle S&E Lots 1 - 11 Broach Brothers Oil Co. Odis T. Walton Mrs. Frank Fazzino Page 9 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Richard Pena Ed Brooks Willie Ray Phillips Alberta Brown Olden Jenkins 72 Jessie Ray Jefferson Nelson 63 Lawrence Shepard, Sr. Johnnie M. Harrison Walter Franklin Bama Hall Gwendolyn Robertson Robert Earl Scott Robert Earl Scott Emma Knox James Culton Mamie Bell I. N. Kelley I. N. Kelley. Ernistine Montgomery Tenola Moseley 96 Ella Sauls Thomas J. T. Thompson Page 10 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Goldie M. White Richard Pena Clinton Harrison 66 Frankie Edward Ellis Robert & Mazarene Jones Mrs. Ruben Smith Frances S. Chambers Robert & Beverly Scott Lucille Robertson 85 Edgemore Corporation William R. Pakis & J. D. Behringer 49 Bernath Concrete Prod. Co. City of Bryan Morris F. Hamilton, Jr. Josephine Whiting Chance Ben T. Mahoney 55 Morris F. Hamilton, Jr. Anthony J. Caparino 91 John D. MacKinnon Cynthia Desmond 92 Harvey D. & Opal Watson Page 11 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Shield Petroleum Corp. 85 Bernest Charles Evans, Jr. Merle Hudson & Michael Martin Mrs. Alta Faye Scales 94 City of Bryan Thomas W. Winder Alberta Smith Oscar Martin Lucrecla Washington Catherine Nicholas Nathan Dove 68 Annie Lee Hayes 88 Sampson Curry B.W.O.C., Inc. Douglas Mays Mary Peterson Shadrack. Green, et al 1 Murdine Berry Elvira Morgan Ora Bell McDaniel Union Pacific Railroad F John Douglas Smith 75 Page 12 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Jesse & Esther Flores 44 United States Postal Service 35 36 Joe C. Scarmardo C. E. Payne Martin Villareal, et ux Frances J. Kimbrough 0.001642 . Lucile Y. Stone 66 John Holick 37 L. E. Bryant 37 Rena Boatcallie 37 A. C. Hawks 37 Newton Burlin 37 Lucy Nuche 37 Nancy Whitlock 37 Sam & Rosie Rizzo 21 M. Linton Jones & 66 Samuel F. Skinner 68 Doris A. Savage, et vir Robert C. Lee, et ux 84 Doris A. Savage Nathaniel Rhodes Joe C. Scarmardo Robert Hunter 65 Page 13 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Evelyn Marie Crawford 68 Mattie Walker 17 First National Bank of Bryan Joyce Wooley, et ux Edward Lee Shivers Bertha Greer Ella Mae Holston Green 62 46 Annie Fair & Naomi Cameron Frank Kearney Emmett Caldwell Maggie & Frank Wilson Addie McWhorter Washington 97 43 Roy King Patricia A. Washington Jose S. Rodriguez First National Bank of Bryan 99 Jonah Robertson MHMR Authority of Brazos Co. M. J. Scarmardo Roy A. Guthrie 57 Mary’ Jackson 27 390 9 Felipe Ruiz Page 14 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract Participation % Ollie Rhone Alvina M. Hahn 67 Martin & Mary Villareal New Bethlehem Baptist Church Jerele Don Neeld Charles H. McCarroll, et ux Brazos Broadcasting Company Ronald J. Elam, et ux Russo Properties Jim H. McCoy Billy J. Maniord Ronald C. Newhouse Georgia Ann Dickey J. Van Overbeek Robert P. Dahman Martha Holland Willie Wilson Amy Martin & Hilliard Banks Eunice Bryant, et al 44 C. H. Davis 74 49 Christopher & Sandra Shannon Michael E. & Loyce Kahil Page 15 Recording Info for Units, Deeds and/or Leases Records, Brazos County, Texas Tract Number Tract Name Volume Page Tract
